Title: From Thomas Jefferson to James Madison, 30 July 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello July 30. 1802.
          
          Your’s of July 22. came to hand on the 25th. the day of my arrival here. I think the proposition to tender another 30,000. D. to Algiers a very judicious one, and have therefore written to mr Gallatin to take measures in conjunction with yourself to make the remittance by the General Greene. I have not yet written to the emperor of Marocco; because when one has nothing to write about it is difficult to find the end to begin at. I will sketch something before next post, and inclose it for your alteration with a blank sheet signed, over which they may write the letter.
          You are now I presume in the middle of your journey & must have had a good deal of rain. this will be directed to await in Orange for your return. present me respectfully to the ladies, & be assured of my affectionate esteem.
          
            Th: Jefferson
          
          
            P.S. not knowing whether the inclosed letters have past through your hands I forward them to you instead of returning them to the office from whence I recieved them.
          
        